Title: To Thomas Jefferson from Béthune-Charost, 22 December 1788
From: Béthune-Charost, Armand Joseph, Comte de
To: Jefferson, Thomas


Arras, 22 Dec. 1788. The Vicomte de Martel has asked him to inquire whether a bill of credit which he holds against the United States will be paid. Although the United States may be disposed to meet its obligations fully, Martel would be willing to take a great reduction in the amount due if payment were made immediately. The sum amounts to 80,000 dollars in continental paper money, representing a loan by Martel’s family, in 1780, through the consular agency in Philadelphia. As of 13 Sep. 1788, the principal plus 6% interest amounted to 636,400.₶ Information from TJ concerning possible payment would greatly oblige all concerned.
